United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
DEPARTMENT OF THE AIR FORCE,
WHITEMAN AIR FORCE BASE, MO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-668
Issued: June 17, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 30, 2013 appellant filed a timely appeal of a December 26, 2012 decision of
the Office of Workers’ Compensation Programs (OWCP), finding that his request for
reconsideration was untimely and failed to show clear evidence of error. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and C.F.R. §§ 501.2(c) and 501.3 the Board does not
have jurisdiction over the merits of this claim.2
ISSUE
The issue is whether OWCP properly determined that appellant’s application for
reconsideration was untimely and failed to show clear evidence of error.
1
2

5 U.S.C. § 8101 et seq.

The last merit decision was an OWCP decision dated October 22, 2008. For OWCP decisions issued prior to
November 19, 2008, a claimant had one year to file an appeal. See 20 C.F.R. § 501.3(d)(2). For final adverse
OWCP decisions issued on or after November 19, 2008, a claimant has 180 days to file an appeal with the Board.
20 C.F.R. § 501.3(e).

FACTUAL HISTORY
The case was previously before the Board. In an order dated November 26, 2012, the
Board found that appellant had submitted an application for reconsideration dated
October 26, 2011.3 The Board noted that, while reconsideration was untimely filed, as the last
merit decision was dated October 22, 2008, an OWCP letter dated April 6, 2012 was an adverse
final decision that failed to properly review appellant’s application. The case was remanded for
a proper decision with respect to the application for reconsideration.
With respect to the factual background of the case, appellant had a claim for a back injury
on February 3, 1975 when he was pulling railroad ties and fell down a ditch. OWCP accepted
the claim for a back strain and an L4-5 laminectomy surgery on February 21, 1975.
On September 18, 2006 appellant filed an occupational disease claim (Form CA-2)
alleging that he had a back condition causally related to federal employment. On the claim form
he referred to the February 3, 1975 injury, as well as stating that he injured his back in 1995,
1996 and 2004. Appellant submitted a narrative statement noting that he had worked for the
prior 36 years at the employing establishment, resulting in “wear and tear” from riding lawn
mowers over rough terrain and snow removal operations in cold conditions. The claims were
administratively combined.
By decision dated December 14, 2006, OWCP denied the claim on the grounds that the
medical evidence was insufficient to establish the claim. In a decision dated April 25, 2007, an
OWCP hearing representative affirmed the December 14, 2006 decision. Appellant requested
reconsideration. By decision dated May 28, 2008, OWCP reviewed the case on its merits and
denied modification. By decision dated October 22, 2008, it again reviewed the case on its
merits and denied modification.
OWCP noted that an August 19, 2008 opinion of
Dr. Eric Flores, a Board-certified neurosurgeon, was speculative with respect to causal
relationship between a November 2007 surgery and the February 3, 1975 injury.
In a letter dated October 26, 2011, appellant requested reconsideration. He submitted a
May 24, 2011 report from Dr. Edward Prostic, a Board-certified orthopedic surgeon, who listed a
history noting the February 3, 1975 injury, with intermittent symptoms and an episode of acute
low back pain in 2004. Dr. Prostic stated that appellant underwent a decompression and L4-5
arthrodesis on November 12, 2007. He provided results on examination. According to
Dr. Prostic, “From progression of degeneration at L4-5, [appellant] developed central spinal
stenosis for which he has good result of surgery” in November 2007. He opined that appellant
had a 20 percent whole body permanent impairment.
In a brief report dated August 12, 2011, Dr. Prostic stated that the February 3, 1975
accident necessitated an L4-5 discectomy. He stated, “It is the progression of disease at this
level that necessitated the decompression and arthrodesis in 2007, by Dr. Eric Flores. But for the
requirement of the 1975 surgery, more probably than not, the 2007 surgery would not have been
required.”
3

Docket No. 12-1226 (issued November 26, 2012).

2

By decision dated December 26, 2012, OWCP found appellant’s October 26, 2011
application for reconsideration was untimely. It denied the application on the grounds that it did
not show clear evidence of error by OWCP.
LEGAL PRECEDENT
FECA provides that OWCP may review an award for or against compensation upon
application by an employee (or his or her representative) who receives an adverse decision.4 The
employee shall exercise this right through a request to the district OWCP. The request, along
with the supporting statements and evidence, is called the “application for reconsideration.”5
According to 5 U.S.C. § 8128(a), a claimant is not entitled to a review of an OWCP
decision as a matter of right.6 This section vests OWCP with discretionary authority to
determine whether it will review an award for or against compensation.7 OWCP, through
regulations, has imposed limitations on the exercise of its discretionary authority under 5 U.S.C.
§ 8128(a) of FECA.8 As one such limitation, 20 C.F.R. § 10.607 provides that an application for
reconsideration must be sent within one year of the date of OWCP decision for which review is
sought. OWCP will consider an untimely application only if the application demonstrates clear
evidence of error on the part of OWCP in its most recent merit decision. The evidence must be
positive, precise and explicit and must manifest on its face that OWCP committed an error.9
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflicting medical opinion or establish a clear procedural error, but
must be of sufficient probative value to shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of OWCP’s decision.10 Evidence that does
not raise a substantial question concerning the correctness of OWCP’s decision is insufficient to
establish clear evidence of error.11 It is not enough merely to show that the evidence could be
construed so as to produce a contrary conclusion.12 The Board makes an independent

4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.605 (1999).

6

Leon D. Faidley, Jr., 41 ECAB 104 (1989).

7

Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.”
8

5 U.S.C. §§ 8101-8193.

9

D.O., Docket No. 08-1057 (issued June 23, 2009); Robert F. Stone, 57 ECAB 292 (2005).

10

Annie L. Billingsley, 50 ECAB 210 (1998).

11

Jimmy L. Day, 48 ECAB 652 (1997).

12

Id.

3

determination as to whether a claimant has submitted clear evidence of error on the part of
OWCP.13
ANALYSIS
The most recent decision to review the merits of the claim was dated October 22, 2008.
Appellant’s application for reconsideration was dated October 26, 2011. Since the application
was filed was more than one year after the October 22, 2008 decision, it is untimely.
As an untimely reconsideration request, appellant must show clear evidence of error by
OWCP to require reopening the case for merit review. He submitted reports from Dr. Prostic
dated May 24 and August 8, 2011. The medical evidence submitted does not establish clear
evidence of error in the denial of the claim. Appellant filed an occupational claim that alleged
injury as a result of 36 years of federal employment with lawn mowers and snow removal
equipment, as well as specific employment incidents. He also had a February 3, 1975 injury
accepted for back strain and February 1975 surgery. In the May 24, 2011 report, Dr. Prostic
referred to the February 3, 1975 incident in his history and briefly stated that there was a
“progression” of L4-5 degenerative disc disease resulting in spinal stenosis, without further
explanation. This opinion is of little probative value to the issue presented.
The August 8, 2011 report also refers to a “progression of disease,” but relates the need
for the November 2007 back surgery to the 1975 back surgery. Dr. Prostic did not provide any
additional explanation or medical rationale and his report is of little probative value. As noted
above, the evidence must be of such probative value that it is manifest on its face that OWCP
committed error. It is not enough to show that the evidence could be construed to reach a
different conclusion and even a detailed medical report that could have created a conflict in the
medical evidence is not clear evidence of error.14
The Board finds the evidence of record does not show clear evidence of error. Since
appellant’s application for reconsideration was untimely, the Board finds that OWCP properly
declined to reopen the case for further review of the merits of the claim.
On appeal, appellant reviewed the procedural history of the case and stated that he felt he
did show clear evidence of error. For the reasons noted above, the Board finds that he did not
establish clear evidence of error in this case.
CONCLUSION
The Board finds OWCP properly found the October 26, 2011 application for
reconsideration was untimely and failed to show clear evidence of error.

13

Thankamma Mathews, 44 ECAB 765 (1993).

14

See D.G., 59 ECAB 455, 460 (2008).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 26, 2012 is affirmed.
Issued: June 17, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

